DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          LINDA OBERMAN,
                              Appellant,

                                    v.

      AMERICAN EXPRESS CENTURION BANK CORPORATION,
                         Appellee.

                              No. 4D17-1516

                          [February 8, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; David E. French, Judge; L.T. Case No. 2016CA011939.

  Linda Oberman, Boynton Beach, pro se, for appellant.

  Mitchell Morneault of Modlin Slinsky, P.A., Sunrise, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.